Citation Nr: 0433728	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  98-07 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, or for adaptive 
equipment only.  

4.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or for a 
home adaptation grant.  

5.  Entitlement to special monthly compensation based on the 
need for the aid and attendance of another person or for 
being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from March 1967 to 
October 1969 and from April 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Board notes that the record was unclear as to whether the 
veteran desired a personal hearing before the Board.  In 
October 2004, the Board wrote him to clarify his wishes.  The 
veteran responded that he wanted a videoconference hearing, 
provided that the hearing could be held from the VA 
outpatient clinic in Redding, California, because he is 
wheelchair-bound and unable to travel to the RO.  
Unfortunately, the Board is unable to conduct videoconference 
hearings from the outpatient clinic.  Therefore, the Board 
will consider the veteran's statement as an indication that 
he no longer wishes a personal hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a seizure 
disorder that had its origins in service or was first 
manifest to a compensable degree within one year after his 
separation from service.  

2.  The evidence does not show that the veteran has hepatitis 
C that had its origins in service.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The veteran and his representative have been provided with a 
copy of the appealed March 1997 rating decision, a May 1998 
statement of the case, and supplemental statements of the 
case dated in June 1998, June 2003, and November 2003 that 
discussed the pertinent evidence, and the laws and 
regulations related to claim of service connection for a 
seizure disorder and for hepatitis C.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in an May 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing the disease in service or exposure 
to certain hepatitis C risk factors in service.  The RO 
related that the veteran also needed to submit evidence of a 
current disability.  The RO stated that this could be 
demonstrated by medical evidence showing a confirmed 
diagnosis.  Lastly he was told that in order to substantiate 
his claim of service connection he needed to submit or 
identify evidence of a relationship between his current 
disability and the disease in service.  He was informed that 
medical records or medical opinions usually showed this type 
of evidence.  He was told that service connection could also 
be awarded on a presumptive basis under the law, as to 
certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in May 2003 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In May 
2003, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in May 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in November 2003.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
seizure disorder becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Seizure disorder

The service medical records are completely negative for 
evidence of seizures or a seizure disorder.  

The veteran was hospitalized at a VA facility in July 1973 
for treatment of a psychiatric disorder.  The summary of that 
hospitalization notes that he had a history of heavy drug 
use, beginning in 1968; but he denied use of any drugs during 
the previous seven or eight months.  It was also noted that 
he had a history of seizures that were probably associated 
with drug intake or withdrawal.  No seizures were reported 
during that hospitalization and no diagnosis of a seizure 
disorder was recorded.  

A March 1996 VA clinic report notes that the veteran had a 
history of a seizure disorder for six years.  He had 
reportedly been off medication (apparently for seizures) 
since 1975.  He also had a history of drug use, although he 
denied any intravenous drugs since 1994.  

In March 1997, a VA physician reviewed the medical evidence 
in the claims file and provided an opinion that there was no 
medical evidence of a seizure disorder that was incurred in 
service.  

As set forth above, to establish service connection the 
evidence must show a current disability that resulted from a 
disease or injury that occurred during service.  Service 
connection may also be presumed if a seizure disorder was 
first manifest to a compensable degree within one year after 
the veteran's separation from service.  In this case, the 
evidence does not show that the veteran had any seizures or 
developed a seizure disorder during service.  Nor does the 
evidence show that a seizure disorder was first manifest 
within one year after he was separated from service.  

Moreover, although it appears that he may have developed a 
seizure several years after service, examiners have 
attributed such seizures to the veteran's abuse of drugs.  
The law specifically precludes payment of compensation for 
any disability that results from the claimant's abuse of 
drugs.  38 U.S.C.A. § 1110.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

In the absence of evidence showing that the veteran developed 
a seizure disorder during service or within one year after 
his separation from service, service connection must be 
denied.  

Hepatitis C

The service medical records do not reflect any symptoms, 
clinical findings, diagnosis, or treatment for hepatitis C or 
any other liver disorder.  

Post-service treatment records show that a diagnosis of 
hepatitis was considered in September 1980, with a laboratory 
finding positive for hepatitis B surface antibody at that 
time.  A laboratory finding was positive for hepatitis C in 
June 1996.  

A VA physician provided an opinion in March 1997 that there 
was no evidence of hepatitis C in service, noting that the 
disease was first diagnosed in 1980.  

Because there is no medical evidence that the veteran 
contracted hepatitis C in service or that the disease was 
present until many years after his separation from service, 
service connection must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for a seizure disorder is denied.  

Service connection for hepatitis C is denied.  


REMAND

On review of the claims file, the Board notes that the last 
examination that was afforded the veteran to determine his 
need for the aid and assistance of another person was 
conducted approximately three and a half years ago.  The 
Board believes that a current examination for that purpose is 
needed.  The Board also believes that an additional 
examination would be helpful to evaluate the severity of his 
disabilities in determining his need for financial assistance 
in the purchase of an automobile or other conveyance or 
adaptive equipment therefor, or for adaptive equipment only, 
and for assistance in acquiring specially adapted housing or 
for a home adaptation grant.  

Moreover, the record does not reflect that the RO has 
notified the veteran of the information or evidence needed to 
substantiate his claims for special monthly compensation, for 
financial assistance in the purchase of an automobile or 
other conveyance or adaptive equipment therefor, or for 
adaptive equipment only, or for assistance in acquiring 
specially adapted housing or for a home adaptation grant, as 
provided by the VCAA.  Accordingly, a Remand is required to 
permit the RO to cure that significant procedural defect.  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should provide the veteran 
with notice as to the specific 
information and evidence that is 
necessary to establish entitlement to 
each of the claimed benefits.  The notice 
must specify which evidence VA will 
obtain and which evidence the veteran 
bears responsibility for submission.  The 
veteran should be requested to submit all 
evidence in his possession that is 
pertinent to his claims.  The RO should 
assist the veteran in obtaining any 
additional evidence identified by him and 
should conduct any additional development 
of the record indicated by information or 
evidence that is received.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his service-connected 
disabilities since January 2003.  With 
any needed signed releases, the RO should 
request copies of the records of any 
treatment identified by the veteran.  All 
records so obtained should be associated 
with the claims file.  

3.  The RO should schedule the veteran 
for a general medical examination.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's report should indicate 
whether, due to any service-connected 
disability or disabilities, the veteran:

a.  is unable to dress or undress 
himself, or to keep himself 
ordinarily clean and presentable, 
b.  has frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which by 
reason of the particular disability 
cannot be done without aid, 
c.  is unable to feed himself 
through loss of coordination of 
upper extremities or through extreme 
weakness, 
d.  is unable to attend to the wants 
of nature, 
e.  has incapacity, physical or 
mental, which requires care or 
assistance on a regular basis to 
protect the claimant from hazards or 
dangers incident to his or her daily 
environment, 
f.  has any disability or 
combination of disabilities which 
actually require that he remain in 
bed, 
g.  has permanent loss of use of one 
or both feet, 
h.  has permanent loss of use of one 
or both hands, 
i.  has ankylosis of one or both 
knees or of one or both hips, 
j.  has loss of use of both lower 
extremities, such as to preclude 
locomotion without the regular and 
constant aid of braces, crutches, 
canes, or a wheelchair, 
k.  has loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the regular and constant aid 
of braces, crutches, canes, or a 
wheelchair, or 
l.  has loss of use of one lower 
extremity together with loss of use 
of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the regular and constant aid 
of braces, crutches, canes, or a 
wheelchair.  

4.  Upon completion of the requested 
development of the record and after 
ensuring full compliance with the 
provisions of the VCAA, the RO should 
again consider the veteran's claims for 
special monthly compensation, for 
financial assistance in the purchase of 
an automobile or other conveyance or 
adaptive equipment therefor, or for 
adaptive equipment only, and for 
assistance in acquiring specially adapted 
housing or for a home adaptation grant.  
If any action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



